Exhibit 10.2

Separation AND Release Agreement

 

This Separation and Release Agreement (this “Agreement”) is made and entered
into by and between Helius Medical Technologies Inc., a Delaware corporation
(the “Company”) and Phillippe Deschamps (“Executive”).  Capitalized terms used
but not defined in this Agreement will have the meanings ascribed to them in the
Employment Agreement between Executive and the Company dated June 13, 2014, as
amended (the “Employment Agreement”).

Recitals

 

Whereas, Executive is effectuating, and the board of directors of the Company
(the “Board”) is accepting, a Termination for Good Reason (as defined in the
Employment Agreement) of Executive’s employment with the Company;  

 

Whereas, accordingly, and in exchange for the promises set forth in this
Agreement, Executive will be deemed to have, effective as of August 23, 2020
(the “Separation Date”), resigned from all of his positions as (a) an officer
and employee of the Company and all of the Company’s subsidiaries and affiliates
and (b) a member of the Board, as well as all committees thereof; and

 

Whereas, the Company and Executive (collectively, the “Parties” and each,
without distinction, a “Party”) desire to settle fully and finally all
obligations to Executive that the Company may have of any nature whatsoever as a
result of Executive’s resignation, as well as (subject to certain limited
exceptions expressly set forth in this Agreement) any asserted or unasserted
claims that Executive may have against the Company, its subsidiaries or any
other Company Released Parties (as defined below), all pursuant to and in
accordance with the terms and conditions of this Agreement.

 

Agreement

 

Now, Therefore, in consideration of this Agreement and the mutual promises set
forth in this Agreement, the Parties agree as follows:

 

Article 1
EMPLOYMENT SEPARATION

1.1Separation of Employment.  Executive acknowledges and confirms that,
effective as of the Separation Date, Executive is resigning from all of his
positions as (a) an officer and employee of the Company and all of the Company’s
subsidiaries and affiliates and (b) a member of the Board, as well as all
committees thereof.  The Company shall pay Executive’s compensation for hours
worked through the Separation Date, subject to withholding and payable in
accordance with the Company’s payroll practices.  In addition, the Company will
reimburse Executive for Executive’s documented business expenses incurred
through the Separation Date that are reviewed and approved according to the
Company’s policy and pay any other amounts required by law.  Executive will
receive the foregoing payments regardless of whether he signs this Agreement.

1.2Separation Consideration.  As consideration for Executive’s agreements and
releases set forth herein, and provided that this Agreement has become effective
in accordance with Section 2.2, the Company will pay Executive a total of
$501,000, less required deductions and withholdings, in equal monthly
installments of $41,750 during the twelve (12) month period following the
Separation Date.  The installment payments will be made on the first payroll
date of each month, beginning in September 2020.  If the revocation period
referenced in Section 2.2 has not expired prior to the first installment payment
date in September 2020, then the first installment payment will be made on the
next payroll date after the expiration of the revocation period.

1.3Clawback.  Executive acknowledges and agrees that, pursuant to the
requirements of Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (“Section 954”), certain payments

1

 

--------------------------------------------------------------------------------

received by Executive prior to the Separation Date, to the extent covered by
Section 954, may be subject to “clawback” in the event the Company is required
to prepare an accounting restatement of its applicable financial statements due
to the Company’s material noncompliance with applicable financial reporting
requirements.  Executive agrees to promptly return to the Company the amount of
any compensation paid to Executive that is required to be forfeited in
accordance with Section 954.

1.4Conflict with Other Agreements and Obligations.  In the event of any conflict
of the provisions between this Agreement and the Employment Agreement, the
provisions set forth in this Agreement shall control.  The Parties acknowledge
that Executive holds certain equity interests or the rights to purchase equity
interests in the Company, and all such interests will continue to be governed by
the applicable plan documents and agreements.

1.5Acknowledgement.  Except as provided in this Article 1, the Parties
acknowledge and agree that Executive is not, and shall not after the Separation
Date, be eligible for any additional payment by the Company of any bonus,
salary, vacation pay, retirement pension, severance pay, back pay, or other
remuneration or compensation of any kind in respect of employment by the
Company. Executive acknowledges and agrees that he does not meet the standard
for being listed as an inventor on any of the Company’s patents and/or patent
applications.  Executive agrees to return to the Company all Company documents
and materials, apparatus, equipment and other physical property in Executive’s
possession within seven (7) days of the Separation Date and in the manner
directed by the Board or its designee.  The Parties further acknowledge and
agree that: (a) any right that Executive may have to claim a defense and/or
indemnity for liabilities to or claims asserted by third parties in connection
with his activities as an officer, director or employee of the Company is
unaffected by his separation and shall remain in effect in accordance with its
terms; and (b) Executive remains bound by, and will strictly comply with, his
post-employment obligations set forth in the Employment Agreement.

1.6Cooperation and Assistance.  Following the Separation Date, Executive agrees
to furnish such information and assistance to the Company as may be reasonably
required by the Company in connection with any issues or matters of which
Executive had knowledge during Executive’s employment with the Company.  In
addition, Executive shall make himself reasonably available to assist the
Company in matters relating to the transition of Executive’s prior duties to
other executives of the Company (including his successor, if any), as may be
reasonably requested by the Company.  The Company shall reimburse Executive for
the reasonable documented out-of-pocket expenses incurred by him in providing
such cooperation and assistance; provided that any such expense exceeding Five
Hundred Dollars ($500) shall require the advance consent of the Chairman of the
Board.  Any services rendered by Executive pursuant to this Section 1.6 shall be
governed by the confidentiality provision of the Employment
Agreement.  Executive shall promptly deliver to Dane C. Andreeff at
dane@mapleleaffunds.com all correspondence and any inquires that Executive
receives (including the contents of any telephone calls or emails received by
Executive) from any third party concerning any issue of material significance to
the Company.

1.7Standstill.  Executive agrees that, for a period of two (2) years from the
Separation Date, neither Executive nor any of Executive’s affiliates or
representatives acting on Executive’s behalf or on behalf of other persons
acting in concert with Executive will in any manner, directly or indirectly: (a)
effect or seek, offer or propose (whether publicly or otherwise) to effect, or
announce any intention to effect or cause or participate in or in any way
assist, facilitate or encourage any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or participate in, (i) any
acquisition of any securities (or beneficial ownership thereof), or rights or
options to acquire any securities (or beneficial ownership thereof), or any
assets, indebtedness or businesses of the Company or any of its subsidiaries or
affiliates, (ii) any tender or exchange offer, merger or other business
combination involving the Company, any of the subsidiaries or affiliates or
assets of the Company or the subsidiaries or affiliates constituting a
significant portion of the consolidated assets of the Company and its
subsidiaries or affiliates, (iii) any recapitalization, restructuring,
liquidation, dissolution or other extraordinary transaction with respect to the
Company or any of its subsidiaries or affiliates, or (iv) any “solicitation” of
“proxies” (as such terms are used in the proxy rules of the Securities and
Exchange Commission (the “SEC”)) or consents to vote any voting securities of
the Company or any of its affiliates; (b) form, join or in any way participate
in a “group” (as defined under Securities Exchange Act of 1934, as amended) with
respect to the Company or otherwise act in concert with any person in respect of
any securities of the Company; (c) otherwise act, alone or in concert with
others, to seek

2

--------------------------------------------------------------------------------

representation on or to control or influence the management, the Board or
policies of the Company or to obtain representation on the Board; (d) take any
action which would or would reasonably be expected to force the Company to make
a public announcement regarding any of the types of matters set forth in (a)
above; or (e) enter into any discussions or arrangements with any third party
with respect to any of the foregoing.  Executive also agrees during such period
not to request (in any manner that would reasonably be likely to cause the
Company to disclose publicly) that the Company or any of its representatives,
directly or indirectly, amend or waive any provision of this Section (including
this sentence).  Nothing in this Section 1.7 shall restrict Executive from
exercising vested stock options and/or warrants under terms and conditions of
applicable plan documents and agreement.  

1.8Statement Regarding Resignation; SEC Matters. Executive acknowledges that
Company is obligated to report Executive’s termination of employment with the
Company on a Form 8-K filed with the United States Securities and Exchange
Commission (the “8-K”), within four (4) business days after the earlier of the
Separation Date or the Parties execution of this Agreement. Executive agrees
that the 8-K may contain a statement summarizing the terms and conditions of
this Agreement and the fact that Executive’s employment with the Company was
terminated as of the Separation Date (the “8-K Statement”).  Executive will
cooperate with the Company in providing information with respect to all reports
required to be filed by the Company with the SEC as they relate to required
information with respect to Executive.  Further, Executive will remain in
compliance with the terms of the Company’s insider trading policy with respect
to purchases and sales of the Company’s securities. Executive acknowledges and
agrees that the Company may be required to file a copy of this Agreement with
the SEC.

Article 2
RELEASE

2.1Release of Claims.  In consideration for the separation consideration set
forth in this Agreement, Executive, on behalf of himself, his heirs, executors,
legal representatives, spouse and assigns (“Executive Releasing Parties”),
hereby fully and forever releases the Company and its respective past and
present officers, directors, employees, investors, stockholders, administrators,
subsidiaries, affiliates, predecessor and successor corporations and assigns,
attorneys and insurers (the “Company Released Parties”) of and from any claim,
duty, obligation or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that any of them may
possess arising from any omissions, acts or facts that have occurred through the
date that Executive signs this Agreement, including, without limitation, any and
all claims:

(a)which arise out of, result from, or occurred in connection with Executive’s
employment by the Company or any of its affiliated entities, the termination of
that employment relationship, any events occurring in the course of that
employment, or any events occurring prior to the execution of this Agreement;

(b)for wrongful discharge, discrimination, harassment and/or retaliation; breach
of contract, both express and implied; breach of a covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage;
slander, libel or invasion of privacy; violation of public policy; fraud,
misrepresentation or conspiracy; and false imprisonment;

(c)(i) any and all claims for wrongful discharge of employment, and/or (ii)
violation of any federal, state or municipal statute relating to employment or
employment discrimination, including, without limitation, (A) Title VII of the
Civil Rights Act of 1964, as amended, (B) the Civil Rights Act of 1866, as
amended, (C) the Civil Rights Act of 1991, as amended, (D) the Executive
Retirement and Income Security Act of 1974, as amended, (E) the Age
Discrimination in Employment Act of 1967, as amended (the “ADEA”), including,
without limitation, by the Older Workers’ Benefit Protection Act, as amended
(“OWBPA”), and (F) the OWBPA, (G) the Americans with Disabilities Act of 1990,
as amended;

(d)under common law or state statute including, but not limited to, those
alleging wrongful discharge, express of implied breach of contract, negligence,
invasion of privacy, intentional infliction of emotional distress, fraud,
defamation, or violations of the Pennsylvania Human Relations Act and the
Pennsylvania

3

--------------------------------------------------------------------------------

Whistleblower Law, each as amended together with all of their respective
implementing regulations and/or any other federal, state, local or foreign law
(statutory, regulatory or otherwise) that may be legally waived and released;

(e)for back pay or other unpaid compensation;

(f)relating to equity of the Company; and/or

(g)for attorneys’ fees and costs.

Executive represents that he has not filed any lawsuit, arbitration, or other
claim against any of the Company Released Parties.  Executive states that he
knows of no violation of state, federal, or municipal law or regulation by any
of the Company Released Parties, and knows of no ongoing or pending
investigation, charge, or complaint by any agency charged with enforcement of
state, federal, or municipal law or regulation.  Executive agrees he shall not
receive any monetary damages, recovery and/or relief of any type related to any
released claim(s), whether pursued by Executive or any governmental agency,
other person or group; provided that nothing in the Agreement prevents Executive
from participating in the whistleblower program maintained by the SEC and
receiving a whistleblower award thereunder.   

 

2.2Acknowledgment of Waiver of Claims under ADEA.  Executive acknowledges that
he is waiving and releasing any rights he may have under the OWBPA, the ADEA,
and that this waiver and release is knowing and voluntary.  Executive
acknowledges that the consideration given for this waiver and release is in
addition to anything of value to which Executive was already
entitled.  Executive further acknowledges that he has been advised by this
writing that (a) he should consult with an attorney prior to executing this
Agreement; (b) he has at least twenty-one (21) days within which to consider
this Agreement and that if he signed this Agreement before expiration of that
twenty-one (21) calendar day period, he did so knowingly and voluntarily and
with the intent of waiving his right to utilize the full twenty-one (21)
calendar day consideration period; and (c) he has seven (7) days following his
execution of this Agreement to revoke the Agreement (the “Revocation
Period”).  Communication of any such revocation by Executive to the Company
shall be provided in writing and mailed by certified or registered mail with
return receipt requested and shall be addressed to the Company at its principal
corporate offices to the attention of the Chairman of the Company’s Board.  This
Agreement shall not be effective until the Revocation Period has expired.

2.3No Admission of Liability.  Neither this Agreement nor any statement
contained herein shall be deemed to constitute an admission of liability of
either Party or the Company Released Parties.  This Agreement’s execution and
implementation may not be used as evidence, and shall not be admissible in a
subsequent proceeding of any kind, except one alleging a breach of this
Agreement or the Employment Agreement.

Article 3
REPRESENTATIONS AND WARRANTIES

3.1Representations and Warranties of Executive.  Executive warrants and
represents to the Company that he:

(a)has been advised to consult with legal counsel in entering into this
Agreement;

(b)has entirely read this Agreement;

(c)has voluntarily executed this Agreement without any duress or undue influence
and with the full intent of releasing all claims;

(d)has received no promise, inducement or agreement not herein expressed with
respect to this Agreement or the terms of this Agreement;

4

--------------------------------------------------------------------------------

(e)is the only person (other than his heirs) who is or may be entitled to
receive or share in any damages or compensation on account of or arising out of
his relationship with, or providing services to, the Company or any of its
affiliated entities, the termination of that relationship or services, any
actions taken in the course of that relationship or services, and any events
related to that relationship or services or occurring prior to the execution of
this Agreement;

(f)understands and agrees that in the event any injury, loss, or damage has been
sustained by him which is not now known or suspected, or in the event that the
losses or damage now known or suspected have present consequences not known or
suspected, this Agreement shall nevertheless constitute a full and final release
as to the parties herein released, and that this Agreement shall apply to all
such unknown or unsuspected injuries, losses, damages or consequences; and

(g)expressly acknowledges that his entry into this Agreement is in exchange for
consideration in addition to anything of value to which he is already entitled.

3.2Authority.  Executive represents and warrants that he has the capacity to act
on his own behalf and on behalf of all who might claim through him to bind them
to the terms and conditions of this Agreement.  Executive has not assigned any
claim released under this Agreement, and there are no liens or claims of lien or
assignments in law or equity or otherwise of or against any of the claims or
causes of action released herein.

3.3No Other Representations.  Neither Party has relied upon any representations
or statements made by the other Party hereto that are not specifically set forth
in this Agreement.

Article 4
MISCELLANEOUS

4.1Severability.  Should any provision of this Agreement be declared or be
determined by any arbitrator or court of competent jurisdiction to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby and said illegal or invalid part, term, or provision shall be
deemed not to be a part of this Agreement.

4.2Entire Agreement.  This Agreement represents the entire agreement and
understanding between the Company and Executive concerning Executive’s
separation from the Company, and supersedes and replaces any and all prior
agreements and understandings concerning Executive’s relationship with the
Company and his compensation by the Company, including without limitation the
Employment Agreement, provided, however, that this Agreement does not supersede
or modify any continuing obligations of Executive under the Employment Agreement
that do not conflict with the terms and conditions of this Agreement, and all of
the agreements entered into by Executive with respect to his equity interests or
the rights to purchase equity interests, all of which shall continue in full
force and effect except as modified here.  This Agreement may only be amended by
a writing signed by Executive and the Company.

4.3Assignment.  This Agreement may not be assigned by Executive without the
prior written consent of the other party.  The Company may assign this Agreement
without Executive’s consent in connection with a merger or sale of its assets
and/or to a corporation controlling, controlled by or under common control with
the Company.  This Agreement shall inure to the benefit of, and be binding upon,
each Party’s respective heirs, legal representatives, successors and assigns.

4.4Governing Law; Consent to Jurisdiction, Waiver of Jury Trial.  This Agreement
shall be governed by and construed in accordance with the internal laws of the
State of Pennsylvania, without regard to its principles of conflicts of
laws.  Each of the Parties hereto irrevocably submits to the exclusive
jurisdiction of the state and federal courts of the State of Pennsylvania for
the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement.  Service of process in connection with any such suit,
action or proceeding may be served on each party hereto anywhere in the world by
the same methods as are specified for the giving of notices under the Employment
Agreement. Each of the Parties hereto irrevocably consents to the

5

--------------------------------------------------------------------------------

jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each Party hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum. 
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS BEEN
CONSULTED SPECIFICALLY AS TO THIS WAIVER.  In addition, should it become
necessary for the Company to seek to enforce any of the covenants contained in
this Agreement through any legal, administrative or alternative dispute
resolution proceeding, Executive shall reimburse the Company for its reasonable
fees and expenses (legal costs, attorneys’ fees and otherwise) related thereto.

4.5Section 409A.  The provisions of this Agreement shall be interpreted and
applied in such a manner that all payments required to be made hereunder either
comply with Section 409A of the Code or are exempt from the requirements of
Section 409A of the Code.  Any reimbursement of expenses to which the Executive
is entitled under this Agreement shall, if subject to Section 409A of the Code,
be made within the time period and be subject to the other terms and conditions
prescribed in the Employment Agreement.  To the extent that any amounts payable
hereunder are determined to constitute “nonqualified deferred compensation”
within the meaning of Section 409A of the Code, such amounts shall be subject to
such additional rules and requirements as specified by the Company from time to
time in order to comply with Section 409A of the Code.  Each separately
identified payment hereunder is to be treated as a “separate payment” for
purposes of Section 409A of the Code.  Notwithstanding the foregoing, neither
the Company nor any other person guarantees that any particular federal or state
income, payroll, personal property or other tax consequence will result under
this Agreement, and neither the Company nor any other person shall be liable for
any federal or state tax consequence resulting from this Agreement.

4.6Counterparts/Electronic Execution and Delivery.  This Agreement may be
executed in one or more counterparts and by facsimile, each of which shall
constitute an original and all of which together shall constitute one and the
same instrument.  Signatures of the Parties transmitted by facsimile or via .pdf
format shall be deemed to be their original signatures for all purposes.  The
words “execution,” “signed,” “signature,” and words of like import shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the Pennsylvania Uniform Electronic Transactions Act, or
any other similar state laws based on the Uniform Electronic Transactions
Act.  This Agreement and any signed agreement or instrument entered into in
connection with this Agreement, and any amendments hereto or thereto, to the
extent delivered by means of a facsimile machine or electronic mail (any such
delivery, an “Electronic Delivery”), will be treated in all manner and respects
as an original agreement or instrument and will be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any Party hereto or to any such agreement or
instrument, the other Party hereto or thereto will re-execute original forms
thereof and deliver them to the other Party. No Party hereto or to any such
agreement or instrument will raise the use of Electronic Delivery to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such Party forever waives any such
defense, except to the extent such defense related to lack of authenticity.

 

Signatures on the Following Page

 

 

 

6

--------------------------------------------------------------------------------

The Parties have executed this Separation and Release Agreement as of the date
set forth below.

 

THE COMPANY:

 

Helius Medical Technologies Inc.

 

/s/ Dane C. Andreeff

Name:Dane C. Andreeff

Title:Interim President & CEO

EXECUTIVE:

 

 

 

/s/ Phillippe Deschamps

Phillippe Deschamps

Date:  08/23/2020

 

 

 

 

 

Signature Page

to Separation and Release Agreement